I concur in the result on the ground that the plaintiff was guilty of contributory negligence. But I think the facts show, as matter of law, that the defendant was guilty of negligence. The driver of the horse car saw the plaintiff on the track and called to him to get out of the way; but the plaintiff did not heed the call. The horses were driven along, detached from the car, and the car, without coming to a stop, was pushed against the plaintiff by the defendant's workmen. One of the workmen called upon the plaintiff to assist in pushing the car, but he did not hear the call. Upon these facts I think the law will not excuse the defendant for running over the plaintiff.